Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 27 October 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2021 has been entered.
	

Status of the Application
Claims 1, 2, 4, 5, 82-85 and 87-101 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Otto et al. and Wood et al. 
Claims 1, 2, 4, 5, 82, 83 and 87-101 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (WO2016090273) in view of Wood et al. (US20030134274).
	Otto et al. disclose compositions comprising bait sets that are capable of capturing specific target nucleic acid sequences from biological samples (e.g. a bait set which… specifically captures… or hybridizes with: a sequence at the subject interval as in lines 10-28, pg. 13; lines 1-5; lines 29-31, pg. 17; lines 1-17, pg. 47; lines 9-14, pg. 51). 
Otto et al. also teach other embodiments wherein each member of a single bait set comprises a sequence that hybridizes to the same target (e.g. lines 9-10,pg. 128; lines 17-18, pg. 134).

Otto et al. teach target sample are captured by bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5).
Otto et al. also teach compositions comprising multiple bait sets, i.e. a first, a second and a third bait set( e.g. lines 9-14, pg. 51), that differ in several parameters which impact selection efficiency, including the ability to bind to target and the amount of binding entity , i.e. biotin, attached to the bait. They teach these parameters can be optimized according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144).
Otto et al. teach their compositions facilitate analysis and comparison of multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several optimizable parameters which impact selection efficiency, including the amount of binding entity , i.e. biotin, attached to the bait, according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144).
Additionally, Otto et al. teach preferred embodiments of a single binding entity per bait (e.g. In certain embodiments, the bait additionally comprises a binding entity as described herein (e.g., a capture tag such as a biotin molecule). The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5'-, 3'-end, or internally (e.g., by incorporating a biotinylated nucleotide), of the bait. In one embodiment, the biotin molecule is attached at the 5'-end of the bait as in lines 9-13, pg. 131; The bait can additionally comprise a binding entity as 
Otto et al. also teach bait sets are used at varying sequencing depths such that a first bait set that provides 10-100X sequencing depth is used to detect a phenotype or a treatment outcome (i.e. an SNP that indicates patient’s ability to metabolize drugs) and another bait set that provides 0.1-10X sequencing depth is used to detect copy number changes, which is indicative of microsatellite instability (e.g. lines 1-27, pg. 48; lines 7-16, pg. 49; bait sets as in pg. 50-51).
 Furthermore, Otto et al. teach an embodiment wherein selection efficiency of a first bait set is 2-fold higher than that of a second bait set (e.g. lines 29-31, pg. 47)
Otto et al. also teach target samples comprising different tissues (e.g. FFPE, blood, bone marrow samples as in lines 21-22, pg. 32; tumor and circulating tumor cells as in lines 14-25, pg. 59; lines 13-31, pg. 77- lines 1-3, pg. 78;  lines 13-22, pg. 121); types of DNA and RNA (e.g. lines 12-13, pg. 18; line 18, pg. 19) and different types of mutations (e.g. somatic or germline as in lines 21-29, pg. 138).
 Furthermore, Otto et al. teach adapters are ligated to target nucleic acids to facilitate subsequent sequencing (e.g. lines 22-28, pg. 73; lines 7-13, pg. 74; lines 19-23, pg. 124; lines 27-30, pg. 125; lines 10-18,pg. 201).
Furthermore, Otto et al. teach their composition facilitates the diagnosis and treatment of disease including cancer or responsiveness to drugs (e.g. lines 21-31, pg. 57; lines 5-15, pg. 65). 
claim 1:
Considering the Otto reference as a whole, Otto et al. teach different parameters among bait sets can be optimized according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55; lines 7-9, pg. 142; lines 3-8, pg. 144). 
These parameters include the amount of binding entity that is associated with each member of a bait set (e.g. Modifying the amount of a binding entity, e.g., a capture tag (e.g. biotin), present on each bait may affect its binding efficiency. Increasing/decreasing the tag level of baits targeting a specific target may be used to enhance/reduce the relative target coverage as in lines 16-18, pg. 54; In other embodiments, the efficiency of selection is adjusted by leveling the efficiency of individual baits within a group (e.g., a first, second or third plurality of baits) by adjusting the relative abundance of the baits, or the density of the binding entity (e.g., the hapten or affinity tag density) in reference to differential sequence capture efficiency observed when using an equimolar mix of baits, and then introducing a differential excess of internally-leveled group 1 to the overall bait mix relative to internally- leveled group 2 as in lines 12-17, pg. 55).
Additionally, Otto et al. teach preferred embodiments of a single binding entity per bait (e.g. The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5'-, 3'-end, or internally (e.g., by incorporating a biotinylated nucleotide), of the bait. In one embodiment, the biotin molecule is attached at the 5'-end of the bait as in lines 9-13, pg. 131; The bait can additionally comprise a binding entity as described herein (e.g., a capture tag such as a biotin 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of bait sets of Otto comprising a bait comprising a binding entity, wherein preferred embodiments teach a single binding entity per bait and to include a first bait set and a second bait set that differ in selection efficiency as taught in one embodiment of Otto and to include optimization of parameters such that a second bait set comprises fewer binding entities as compared to a first bait set as taught in a different embodiment of Otto because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a composition of multiple bait sets that differ in selective efficiency.
Therefore, in the embodiment wherein a single binding entity is attached to an individual bait, the teaching of Otto et al. regarding optimizing binding parameters comprising modifying the amount of binding entity present on each bait, i.e. Increasing/decreasing the tag level of baits targeting a specific target, would encompass the embodiment of some baits comprising a single tag and some baits comprising no tags.
 Furthermore, prior to the effective filing date of the claimed invention, Wood et al. teach compositions are known in the art comprising a mixture comprising multiple sets of biotinylated and nonbiotinylated capture probes, wherein each capture probe set, i.e. bait set, hybridizes to a different specific target sequence (e.g. para 0158-0168, Example 5,pg. 15). 
Therefore, as both Otto et al. and Wood et al. teach sets of capture probes associated with a biotin binding entity, wherein each set specifically hybridizes to a target sequence,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of bait sets of Otto comprising a bait comprising a binding entity, wherein parameters are optimized to yield a second bait set comprising fewer binding entities as compared to a first bait set  to include the features of a capture probe set, i.e. bait set, wherein the set comprises probes with a single biotin binding moiety and probes that lack the biotin binding moiety and each set hybridizes to a different specific target sequence as taught by Wood et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a composition of multiple bait sets that differ in selective efficiency.
Therefore, as Otto et al. teach target sample are captured by multiple bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5) wherein each member of a single bait set comprises a sequence that specifically hybridizes to the same target sequence (e.g. lines 10-28,pg. 13) and Wood et al. teach capture probe sets are known that hybridize to different specific target sequences(e.g. para 0158-0168, Example 5,pg. 15), the combined teachings of Otto et al. and Wood et al. render obvious the limitations: A plurality of target capture reagents, comprising first target capture reagents (R1s),wherein each R1 comprises the same first nucleic acid sequence configured to hybridize to a first target nucleic claim 1.
Furthermore,  as both Otto et al. and Wood et al. teach bait sets comprising biotinylated capture probes and Wood et al. teach bait sets wherein each set comprises probes with a single biotin binding moiety and probes that lack the biotin binding moiety (e.g. para 0158-0168, Example 5,pg. 15), the combined teachings of Otto et al. and Wood et al. render obvious the limitations: A plurality of target capture reagents, comprising first target capture reagents (R1s) and second target capture reagents (R2s), wherein: at least a portion of the R1s comprise a first member of a binding pair; a first portion of the R2s comprise the first member of the binding pair ; and a second portion of the R2s lack the first member of the binding pair; wherein the first member of the binding pair is capable of binding a second member of the binding pair disposed on a substrate as recited in claim 1.
Furthermore,  the combined teachings of Otto et al. and Wood et al. render obvious the limitation: wherein the proportion of R1s that comprises the first member of the binding pair is greater than the proportion of R2s that comprise the first member of the binding pair as recited in claim 1.
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Otto and Wood et al. to include a first bait set and a second bait set that differ in tag density that result differences in selection efficiency (e.g. lines 16-18, pg. 54; lines 12-17, pg. 55) as taught in one embodiment of Otto  to include a first bait set has a 2 fold high selection efficiency as compared to a second bait set(e.g. 
Therefore, the combined teachings of Otto et al. and Wood et al. render obvious the limitation: wherein the proportion of R1s that comprise the first member of the binding pair is at least 2-fold greater than the proportion of R2s that comprise the first member of the binding pair as recited in claim 2.
 Furthermore, the combined teachings of Otto et al. and Wood et al. render obvious claim 82.
Furthermore, as Otto et al. teach target sample are captured by bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5) and as Otto et al. teach their compositions facilitate the diagnosis and treatment of disease including cancer or responsiveness to drugs (e.g. lines 21-31, pg. 57; lines 5-15, pg. 65), the combined teachings of Otto et al. and Wood et al. render obvious the limitations: plurality of target capture reagents of claim 1, wherein each of the R1s is capable of forming a first fragment/first target capture reagent (F1/R1) hybrid, and Fl comprises a sequence associated with a phenotype, treatment outcome, diagnosis, or prognosis as recited in claim 4.
Furthermore, as Otto et al. teach bait sets are used at varying sequencing depths such that a first bait set that provides 10-100X sequencing depth is used to detect a phenotype or a treatment outcome (i.e. an SNP that indicates patient’s ability to metabolize drugs) and another bait set that provides 0.1-10X sequencing depth is used to detect copy number changes, which is claim 87.
Regarding claim 5:
Otto et al. teach their compositions facilitate analysis and comparison of multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several optimizable parameters which impact selection efficiency, including the amount of binding entity , i.e. biotin, attached to the bait, according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144).
Furthermore, Otto et al. teach each member of a single bait set comprises a sequence that hybridizes to the same target sequence (e.g. a bait set which… specifically captures… or hybridizes with: a sequence at the subject interval as in lines 10-28, pg. 13; lines 1-5; lines 29-31, pg. 17; lines 1-17, pg. 47; lines 9-14, pg. 51).
Furthermore, Wood et al. teach capture probe sets are known that hybridize to different specific target sequences(e.g. para 0158-0168, Example 5,pg. 15).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Otto and Wood et al. to include a first, a second and a third bait set (e.g. lines 9-14, pg. 51) that differ in selection efficiency as taught in one embodiment of Otto to include the embodiment wherein each member of a single bait set comprises a sequence that hybridizes to the same target sequence as taught by Otto  and Wood et al. and to include optimization of parameters which impact selection efficiency, including the amount of binding entity , i.e. biotin, attached to the bait, according to user’s choice as taught in a different embodiment of Otto such that multiple individual capture probe 
Therefore, the combined teachings of Otto et al. and Wood et al. render obvious the limitations: plurality of target capture reagents of claim 1, further comprising third target capture reagents (R3s) , wherein each R3 comprises the same third nucleic acid sequence configured to hybridize to a third target nucleic acid sequence, wherein: a first portion of the R3s comprise the first member of the binding pair; a second portion of the R3s lack the first member of the binding pair; and the proportion of R2s that comprises the first member of the binding pair is greater than the proportion of R3s that comprise the first member of the binding pair as recited in claim 5.
As Otto et al. teach biotin/avidin as a binding pair (e.g. lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134) and Wood et al. teach capture using streptavidin-coated beads (e.g. para 0014,pg. 2; Examples 4 and 5, pg. 12-15), the combined teachings of Otto et al. and Wood et al. render obvious claim 83.
Furthermore, as Otto et al. teach target sample are captured by bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5), the combined teachings of Otto et al. and Wood et al. render obvious claim 88.
Furthermore, as Otto et al. teach adapters are ligated to target nucleic acids to facilitate subsequent sequencing (e.g. lines 22-28, pg. 73; lines 7-13, pg. 74; lines 19-23, pg. 124; lines 27-claim 89.
Furthermore, as Otto et al. teach target samples comprising different tissues (e.g. FFPE, blood, bone marrow samples as in lines 21-22, pg. 32; tumor and circulating tumor cells as in lines 14-25, pg. 59; lines 13-31, pg. 77- lines 1-3, pg. 78;  lines 13-22, pg. 121); types of DNA and RNA (e.g. lines 12-13, pg. 18; line 18, pg. 19) and different types of mutations (e.g. somatic or germline as in lines 21-29, pg. 138),  the combined teachings of Otto et al. and Wood et al. render obvious claims 90-94.
Furthermore, as Otto et al. teach bait sets are used capture target sample in solution or attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5), the combined teachings of Otto et al. and Wood et al. render obvious claim 95.
As Otto et al. teach biotin/avidin as a binding pair to immobilize bait sets to a substrate(e.g. substrate as in lines 9-12, pg. 3;  lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134)and Wood et al. teach capture using streptavidin-coated beads (e.g. para 0014,pg. 2; Examples 4 and 5, pg. 12-15), the combined teachings of Otto et al. and Wood et al. render obvious claim 96.
As Otto et al. teach target samples comprising different types of mutations (e.g. somatic or germline as in lines 25-31, pg. 72; lines 21-29, pg. 138) and compositions comprising multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several optimizable parameters which impact selection efficiency, including the ability to bind to target and the amount of binding entity, i.e. biotin, attached to the bait (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144), it would have been prima 
Therefore, the combined teachings of Otto et al. and Wood et al. render obvious claims 97, 99 and 100.
Furthermore, Otto et al. teach their compositions are used to determine somatic mutations in genes listed in tables 1-9, among which there are genes that impact cell growth and survival in cancer progression(e.g. lines 25-26, pg. 5; tables 1-9 as in pg. 88-120; analysis of somatic cancer samples as in Example 10, pg. 201-202).
Therefore, the combined teachings of Otto et al. and Wood et al. render obvious claim 98.
Furthermore, as Otto et al. teach their compositions facilitate the diagnosis and treatment of disease including cancer or responsiveness to drugs (e.g. lines 21-31, pg. 57; lines 5-15, pg. 65), the combined teachings of Otto et al. and Wood et al. render obvious claim 101.



Otto et al., Wood et al. and Lee et al.
Claims 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Otto et al. and Wood et al., as applied to claims 1, 2, 4, 5, 82, 83 and 87-101 above, and further in view of Lee et al. (US20140272976).
The combined teachings of Otto et al. and Wood et al. as applied above are incorporated in this rejection.
 The combined teachings of Otto et al. and Wood et al. disclose compositions of bait sets comprising different selection efficiencies in capturing target nucleic acids.
 Furthermore, Otto et al. teach biotin/avidin as a binding pair to immobilize bait sets to a substrate(e.g. substrate as in lines 9-12, pg. 3;  lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134).
 Furthermore, Otto et al. teach the binding pair includes an antibody/ antigen binding pair (e.g. lines 24-30, pg. 74; lines 12-16, pg. 134).
 However, combined teachings of Otto et al. and Wood et al. do not teach claims 84 and 85.
Prior to the effective filing date of the claimed invention, Lee et al. teach that Digoxigenin/anti- Digoxigenin antibody and FITC/anti-FITC antibody are binding pairs like biotin/ avidin which also facilitate detection of immobilized probes (e.g. para 0068,pg. 8).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of bait sets of Otto and Wood et al. comprising a binding entity that pairs with another binding molecule, such as biotin/avidin, to facilitate immobilization of the bait sets to include Digoxigenin/anti- Digoxigenin antibody and 
Therefore, the combined teachings of Otto et al., Wood et al.  and Lee et al. render obvious claims 84 and 85.


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Applicants argue: “ Applicant respectfully submits that Otto does not teach or suggest a set of target reagents that include the same nucleic acid sequence, wherein the target reagents include a first portion that comprises the first member of a binding pair and a second portion that lacks the first member of the binding pair. The Examiner cites page 128, lines 9-10 and page 134, lines 17-18 of Otto as teaching that "each member of a single bait set comprises a sequence that hybridizes to the same target (e.g., the oligonucleotides in the bait set contains forward and reverse complemented sequences for the same target member sequence)" (page 3 of the July 27, 2021 Office Action). However, a bait set that includes forward and reverse complement  As discussed above, Otto does not teach or suggest a plurality of target capture reagents, comprising second target capture reagents (R2s) that each comprise the ~ second nucleic acid sequence configured to hybridize to a second target nucleic acid sequence, wherein a first portion of the R2s comprise the first member of the binding pair and a second portion of the R2s lack the first member of the binding pair, as recited in claim 1. Further, the results demonstrated in Example I of the Application, and in particular Experiment 2 of Example 1, show that the claimed plurality of target capture reagents provides a predictable sequencing depth suppression response, which is a further indication of nonobviousness.”.
 These arguments are not persuasive.
It is noted that Otto et al. teach a bait set comprising forward and reverse complemented sequences as an alternative embodiment: “ In other embodiments, the oligonucleotides in the bait set contains forward and reverse complemented sequences for the same target member sequence whereby the oligonucleotides with reverse-complemented member-specific sequences also carry reverse complemented universal tails. This can lead to RNA transcripts that 
However, the cited art is considered as a whole and is not limited to certain embodiments. See MPEP 2123.
Considering the Otto reference as a whole,  Otto et al. teach: “In an embodiment, the method comprises contacting the library with a bait set which, captures, specifically captures, captures with a preselected efficiency, is optimized to capture, or hybridizes with: a sequence at the subject interval; a signature at the subject interval; or an allele at the subject interval…In an embodiment, the method comprises contacting the library with a second bait set which, captures, specifically captures, captures with a preselected efficiency, is optimized to
capture, or hybridizes with: a second sequence at the subject interval; a second signature at the subject interval; or a second allele at the subject interval.” ( e.g. lines 10-21, pg. 13, WO2016090273).
 	Therefore, Otto et al. teach an embodiment wherein an individual bait set specifically hybridizes to a single sequence.
Furthermore, Wood et al. teach capture probe sets are known, wherein each set hybridizes to a different specific target sequence (e.g. para 0158-0168, Example 5,pg. 15).
 Therefore, for the reasons given in the current rejections, the combined teachings of Otto et al. and Wood et al. render obvious a composition comprising a set of target reagents that include the same nucleic acid sequence, wherein the target reagents include a first portion that comprises the first member of a binding pair and a second portion that lacks the first member of the binding pair.

 It is noted that the instant invention recites a product: a composition of target capture reagents. Therefore, art is applied that meets the structural requirements of the instant composition.
Considering the Otto reference as a whole, Otto et al. teach compositions comprising multiple bait sets, i.e. a first, a second and a third bait set( e.g. lines 9-14, pg. 51), that differ in several parameters which impact selection efficiency, including the ability to bind to target and the amount of binding entity , i.e. biotin, attached to the bait. They teach these parameters can be optimized according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144).Additionally, Otto et al. teach embodiments of a single binding entity per bait but do not expressly teach multiple tags present on each bait (e.g. lines 9-13, pg. 131; lines 1-4, pg. 133).
 Therefore, the teaching of Otto regarding optimizing binding parameters comprising modifying the amount of binding entity present on each bait, i.e. Increasing/decreasing the tag level of baits targeting a specific target, would encompass the embodiment of some baits comprising a single tag and some baits comprising no tags.
Furthermore, prior to the effective filing date of the claimed invention, Wood et al. teach  compositions are known in the art comprising a mixture comprising multiple sets of biotinylated and nonbiotinylated capture probes, wherein each capture probe set hybridizes to a different specific target sequence (e.g. para 0158-0168, Example 5,pg. 15).


It is further noted that the embodiments discussed by Applicant, i.e. Experiments 1 and 2, recite a process of using the claimed composition, wherein the process is optimized according to user’s choice. As discussed in Experiment 1:  “The target capture reagents that lack the first member of the binding pair were added to the NHSD target capture reagent set in an amount ranging from 1.0X to 2.0X of the biotinylated target capture reagents.”; in Experiment 2: “ In contrast, the ratio of target capture reagents comprising the first member of the binding pair to target capture reagents lacking the first member of the binding pair in the APC target capture reagent set was titrated from 100% to 1 %.”
 Therefore, the  recitation of  providing “a predictable sequencing depth suppression response” is considered a result of methods of using the claimed composition, wherein the 
 Such methods are considered an intended use of the claimed invention.
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 Therefore, the combined teachings of Otto et al. and Wood et al. are applied to the instant claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639